Per Curiam : The demurrer admits all such facts alleged in the declaration as are well pleaded. (Gould’s Pleading, chap. 9, see. 4.) The declaration here alleges, with sufficient legal precision, that the defendant falsely and maliciously published of the plaintiff language, which is literally transcribed in the declaration, charging that the plaintiff is an “anarchist.” An anarchist is defined by Webster to be: “An anarch; one who excites revolt or promotes disorder in a State,” —and this we assume to be a sufficiently accurate definition of the word. It is, moreover, here alleged, that at the time and place of the publication complained of, it was commonly understood and believed that “the doctrines, opinions, beliefs, teachings and tenets of said class, party or sect called anarchists, as aforesaid, and of the persons composing said class, party or sect, is, that the law and order of society then, and ever since then and now, existing, should be overthrown by revolution and force.” It can not, therefore, be correctly said that this is no more than charging the plaintiff with being a member of a certain political party, for anarchy being the enemy of all governments is necessarily the reverse of a political party, which is always in support of some form of government, and, professedly, of that which is the best. It seems to have been assumed in the courts below that it is not libelous to publish, falsely and maliciously, that one entertains principles, merely, which, if carried into practice, would be violative of law and destructive of all government and of every right secured by it. It may, for the present, be conceded that an action would not lie for slander because of the speaking of words, orally only, which would amount to such a charge against an individual; but the rule in regard to libel is different. An action for libel may be sustained for words published which tend to bring the plaintiff into public hatred,, contempt or ridicule, even though the same words spoken would not have been actionable. Folkard’s Starkie on Slander and Libel, secs. 155, 156; Newell on Defamation and Slander, p. 78, et seq.; 1 Am. Lead. Gas. 131; 13 Am. and Eng. Ency. of Law, 298, and cases cited in notes. And it would seem so apparent that an individual may be brought into hatred, contempt or ridicule, within the meaning of the law, by professing vicious, degrading or absurd principles, and especially by professing them and also confederating with others alike professing them, to give them effect, that it can need no discussion. The following cases may, however, be referred to as illustrative of the correctness of this view of the law: Hoar v. Silverlock, 9 Q. B. 624; Wakeley v. Healey, 7 C. B. 591; Williams v. Karnes, 5 Humph. (Tenn.) 9; Duncan v. Brown, 15 B. Mon. 186; Stow v. Converse, 3 Conn. 325; Giles v. State, 6 Gra. 276. Since government is the only guaranty we can have for protection in the enjoyment of life, and of all that makes life desirable, it is inevitable that all good citizens must regard those who advocate its destruction, either with feelings of hatred or contempt, in the same measure that they may regard them as powerful or impotent to carry out what they advocate. And admitting, therefore, as this demurrer does, that this publication was made falsely and maliciously, as set out in the declaration, we can not escape the conclusion that it is libelous. The judgments of the Appellate and circuit courts are reversed, and the cause is remanded to the circuit court, with directions to that court to overrule the demurrer to the declaration, and allow the defendant to answer over, if it shall so desire, and thereupon to proceed de novo. Judgment reversed.